       Case 2:05-cr-00044-GEKP Document 1102 Filed 12/14/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

              v.

OSCAR BERMUDEZ                                          No. 05-044-15
a/k/a "King Fat Joe"

                                        ORDER

       AND NOW, this 14th day of December, 2020, upon consideration of Oscar Bermudez's

Motion for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 1090)

and the Government's Response in Opposition (Doc. No. 1096), it is ORDERED that the Motion

(Doc. No. 1090) is DENIED for the reasons set forth in the accompanying Memorandum.




                                                 UNITED STATES DISTRICT JUDGE




                                             1
